                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 ROGER N.M. ONDOUA,                    Case No. CV-18-05-GF-BMM-JTJ
 Plaintiff,
                                       ORDER
 v.

 MONTANA STATE
 UNIVERSITY, et al.,

 Defendants.


        Upon Plaintiff’s Unopposed Motion to Vacate Scheduling Order, (Doc 94),

and with good cause shown, IT IS HEREBY ORDERED that the motion is

GRANTED. The Scheduling Order, (Doc. 67) dated April 3, 2019, is

VACATED. A telephonic scheduling conference is set for Wednesday, August

7, 2019 at 11:00 a.m. The Court will contact the parties with the call-in number.

       DATED this 5th day of August, 2019.




                                                                           Page 1 of 1
